                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
              v.                            )      CASE NO. 2:18-mj-198-GMB
                                            )      [WO]
CAMERON JAMES GLENN                         )

                                        ORDER

       Upon consideration of the Government’s Motion to Dismiss the Complaint

(Doc. 6), and for good cause shown, the court finds that the motion is due to be granted.

It is therefore CONSIDERED, ORDERED, ADJUDGED and DECREED that the motion

is GRANTED and the Complaint against Cameron James Glenn is DISMISSED.

       DONE this 26th day of November, 2018.
